DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10–16 are objected to because of the following informalities:
In Claim 10 (and Claims 11–16 based on their dependence therefrom), the last line on page 18 of the application as-filed, the phrase “the firs insulating” should be “the first insulating”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  connecting one end of the conductive primary spacers to the touch signal trace through the via hole (e.g., paragraphs [0061] and [0069] of the application as-filed) and connecting the conductive primary spacer to the touch electrode (paragraph [0065]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0276985 to Jia et al.
	Regarding Claim 1, Jia discloses (e.g., Figs. 1 and 2 and their corresponding description starting, for example, in paragraph [0025]) a display panel, comprising: a backlight module (paragraph [0044]); a first substrate 2 and a second substrate 1 opposite to each other; a liquid crystal layer 14 disposed between the first substrate and the second substrate; a pixel electrode layer 13; a plurality touch signal traces 4; a common electrode layer 1’ (paragraphs [0027] and [0028]); a plurality of touch electrodes 3; and a plurality of conductive primary spacers 5 (paragraphs [0034]–[0038]); wherein the pixel electrode layer and the plurality of touch signal traces are disposed on a side of the first substrate close to the second substrate (Figs. 1 and 2); wherein the common electrode layer is disposed on a side of the second substrate close to the first substrate (Figs. 1 and 2), and the plurality of touch electrodes are disposed between the common electrode layer and the second substrate (e.g., Fig. 1); and wherein the plurality of conductive primary spacers are disposed between the first substrate and the second substrate (Figs. 1 and 2), and two ends of the plurality of conductive primary spacers are connected to the plurality of touch electrodes and the plurality of touch signal traces (Figs. 1 and 2; paragraph [0025]).
	Jia teaches that the device may include a well-known backlight module, but does not provide specific details of the location of the backlight module, and thus does not 
	However, It would have been obvious to one of ordinary skill in the art at the time of effective filing to design the device of Jia such that the backlight module is disposed on a side of the first substrate away from the second substrate, so as to properly provide a backlight which is then selectively transmitted through the device to generate a desired image, where liquid crystal displays are not self-illuminating.
	Regarding Claim 2, Jia would have rendered obvious wherein the plurality of touch electrodes are arranged on the second substrate along a first direction and a second direction to form a touch electrode array (Fig. 3).
	Regarding Claim 4, Jia would have rendered obvious wherein each of the touch electrodes is connected to at least one of the conductive primary spacers (paragraph [0038]).
	Regarding Claim 5, Jia would have rendered obvious a plurality of light transmission regions and a plurality of non-light transmission regions (e.g., paragraphs [0035] and [0036]), wherein a plurality of black matrixes 10 are disposed on a side of the second substrate close to the first substrate (Figs. 1 and 2), and the plurality of black matrixes and the plurality of the conductive primary spacers are disposed in the non-light transmission regions (paragraph [0036]).
	Regarding Claim 9, Jia would have rendered obvious a plurality of thin film transistors 11 disposed on a side of the first substrate close to the second substrate, wherein the thin film transistor comprises a gate, an active layer, a source, and a drain (illustrated, not labeled, also common features of a transistor), and the touch signal .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of U.S. Patent Application Publication No. 2018/0120607 to Li et al.
Regarding Claim 3, Jia does not explicitly disclose the size of the touch electrodes, and thus does not explicitly disclose wherein the plurality of touch electrodes are bulk electrodes, and a size of each of the touch electrodes ranges from 3*3 mm to 10*10 mm.
Li discloses a touch panel, similar to Jia, and teaches that the touch electrodes may be a size ranging from 5 to 8 mm or 9 to 15 mm, with further examples of rectangular areas between 50 to 75 mm2 (e.g., paragraph [0030]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Jia such that the plurality of touch electrodes are bulk electrodes, and a size of each of the touch electrodes ranges from 3*3 mm to 10*10 mm, as suggested by Li, as an appropriate and suitable configuration for touch electrodes (e.g., MPEP §§ 2144.06 and 2144.07).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of U.S. Patent Application Publication No. 2017/0192277 to Gong.
Regarding Claim 6, Jia does not explicitly disclose wherein a plurality of auxiliary spacers are disposed on a side of the first substrate close to the second substrate, the plurality of auxiliary spacers are disposed in the non-light transmissive 
Gong teaches auxiliary spacers 42 formed in a same process as main spacers 41 and provided in a region covered by the black matrix 21 in order to provide an auxiliary supporting function and prevent Mura or other display abnormality (e.g., paragraphs [0006], [0034], and [0035] and Figs. 2–4).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Jia such that a plurality of auxiliary spacers are disposed on a side of the first substrate close to the second substrate, the plurality of auxiliary spacers are disposed in the non-light transmissive regions, and the auxiliary spacers and the conductive primary spacers are made of a same material, as suggested by Gong, in order to provide an auxiliary supporting function and prevent Mura or other display abnormality.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 10–17 are similarly allowable, subject to the objections and §112 rejections set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, the prior art of record fails to disclose, and would not have rendered obvious, the combination of all features recited in Claim 7, taken together and 
Regarding Claim 10, the prior art of record fails to disclose, and would not have rendered obvious, the combination of all features recited in Claim 10, taken together and as a whole, including, but not limited to, “one end of the plurality of conductive primary spacers is connected to the plurality of touch electrodes, and another end of the plurality of conductive primary spacers penetrates through the common electrode layer and a via hole of the first insulating layer to connect the plurality of touch electrodes.”  Claims 11–16 depend from Claim 10.
Regarding Claim 17, if amended to include the steps discussed in the §112 rejection above, similar reasons for allowance apply as with Claims 7 and 10 above.
US 2014/0095316 to Park et al. teaches connecting a pixel electrode 131 through a via in insulating layer 124/127; however, the teachings do not appear to suggest the above limitations of Claims 7, 10, and 17, in combination with the other features of those claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871